DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 11/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
flexible" in claims 1, 2, and 7-10 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3-6 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0301551 A1, hereinafter Koehler.
Regarding claim 1, Koehler teaches a needle guard (Fig. 1, tip protector 30) comprising: a housing (outer member 34); first and second flexible arms extending distally from a proximal end of the housing (Fig. 6, flexible tabs 130 attached to proximal end 134, para [0060]); a gasket disposed within an opening of the housing (stop washer 102, Fig. 16A); and a hollow tube attached to the housing between the first and second flexible arms (inner member 32, Fig. 16A).
Regarding claim 2, Koehler teaches the needle guard of claim 1, wherein a distal end of the first flexible arm includes a first tab, and a distal end of the second flexible arm includes a second tab (Fig. 6, paras [0060-0061], each flexible tab 130 has J-shaped configuration and distal end 136 is curved or hooked).

Regarding claim 4, Koehler teaches the needle guard of claim 3, wherein the opening of the gasket is configured to frictionally engage the outer surface of the needle (para [0053], stop washer 102 cooperates with needle cannula 22, see Fig. 16A).
Regarding claim 6, Koehler teaches the needle guard of claim 1, further comprising a needle attachment component (Figs. 9 and 10, needle hub 20) comprising a cylinder (cylindrical body member 186 includes distal nose 188 and spines 194) and a grip (intermediate flange 192), wherein an inner surface of the cylinder (inner surface 198) is configured to frictionally engage an outer surface of the housing (Fig. 16A, para [0080] states that a portion of outer member 34 is covered by spines 194).
Regarding claim 7, Koehler teaches the needle guard of claim 2, wherein the first and second flexible arms are configured to move between a first position and a second position (Examiner’s note: this limitation is construed as functional language, and para [0020] of the instant specification states that force applied to the arms moves the arms between the first and the second position. The structure disclosed by Koehler is capable of having force applied to flexible tabs 130 in order to move them between a first and second position).
Regarding claim 8, Koehler teaches the needle guard of claim 7, wherein the first and second arms are configured to extend through an opening formed in a proximal end of a medical device (Examiner’s note: this limitation is construed as functional language. The structure as disclosed by Koehler is capable of having flexible tabs 130 extend through an opening formed in a proximal end of a medical device, similar to how the flexible tabs 130 extend through the opening on proximal end 230 of catheter assembly 12 (para [0072) as seen in Fig. 16A).

Regarding claim 10, Koehler teaches the needle guard of claim 9, wherein the first and second tabs do not contact the inner surface of the medical device when the first and second arms are in the second position (Examiner’s note: this limitation is construed as functional language. The structure as disclosed by Koehler is capable of having flexible tabs 130 not contact the inner surface of a medical device when the first and second arms are in the second position, similar to how the flexible tabs 130 can be distance from an inner surface of catheter assembly 12/catheter hub 16, para [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler in view of US 2010/0121218 A1, hereinafter Mugan.
Regarding claim 5, Koehler teaches the needle guard of claim 1 but does not teach at least a portion of the hollow tub comprising an optically translucent material.
However, Mugan teaches a needle guard (Fig. 13, needle protection hub 302 and needle protection shaft 304) wherein a portion of a hollow tube (needle protection shaft 304) comprises an optically translucent material (para [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Koehler such that a portion of the hollow tube comprised an optically translucent material, as taught by Mugan, so that the translucent function could provide clinicians with visual feedback as to the location of a needle (Mugan, para [0104]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791